Citation Nr: 1734385	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back condition, as secondary to service-connected degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as right leg, right hip conditions and numbness, to include as secondary to service-connected degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In October 2016 correspondence, prior to the promulgation of a decision in the appeal, the Veteran, expressed his intent to withdraw any pending appeals, to include the appeals of entitlement to service connection for a back condition as secondary to right knee DJD, and entitlement to service connection for radiculopathy of the right lower extremity as secondary to right knee DJD.







CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to service connection for a back condition as secondary to right knee DJD, and entitlement to service connection for radiculopathy of the right lower extremity as secondary to right knee DJD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).  

The Veteran submitted a signed statement on October 12, 2016 in which he indicated he wished to withdraw "all claims and appeals" he currently had in process.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeals and the issues must be dismissed.  











ORDER

Entitlement to service connection for a back condition, as secondary to service-connected degenerative joint disease (DJD) of the right knee is dismissed. 

Entitlement to service connection for radiculopathy of the right lower extremity, claimed as right leg, right hip conditions and numbness, to include as secondary to service-connected degenerative joint disease (DJD) of the right knee is dismissed.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


